

Exhibit 10.33
AMENDMENT NO. 6
to
AGREEMENT AND PLAN OF REORGANIZATION
Dated February 19, 2007


THIS AMENDMENT NO.6 (the "Amendment"), effective as of the 28th  day of
February, 2008, is made by and among Magnitude Information Systems, Inc.
("Magnitude"), Kiwibox Media, Inc. ("Kiwibox"), Michael Howard, Lin Dai and Ivan
Tumanov, individuals, who are the shareholders of Kiwibox (the "Kiwibox
Shareholders").


BACKGROUND:


WHEREAS, Magnitude, Kiwibox and the Kiwibox Shareholders executed and delivered
a certain Agreement and Plan of Reorganization, dated February 19, 2007 (the
"Agreement") that scheduled the closing of the transactions described therein to
take place on or before March 31, 2007 and extended the closing date from on and
about March 31, 2007 to May 15, 2007 by virtue of Amendment No. 1 dated April 4,
2007; and


WHEREAS, due to certain delivery requirements, the parties further amended the
Agreement and rescheduled the closing date from on or about May 15, 2007 to June
18, 2007 by virtue of Amendment No. 2, and;


WHEREAS, on July 30, 2007 the parties executed and delivered Amendment No. 3 to
the Agreement providing for (A) a new schedule for the payments due to the
Kiwibox Shareholders; (B) a new schedule for the overall investment of the $3.5
million Magnitude has committed to raise and invest into Kiwibox; (C) certain
penalty provisions and termination rights in the event of an uncured default,
and; (D) a new closing date of August 16, 2007;


WHEREAS, the Kiwibox acquisition closed on August 16, 2007 and due to delays by
Tell Capital AG in its payments commitments, the parties further amended the
Agreement through Amendment No. 4 (December 3, 2007) and Amendment No. 5
(December 31, 2007), extending certain Magnitude investment deadlines for
Kiwibox and providing for certain cash payments to the Kiwibox Shareholders;


WHEREAS, the parties now desire to further amend the Agreement to provide, among
other things, a mutually beneficial platform, permitting Magnitude to more
easily identify funding for their operations by removing certain impediments to
the fund raising efforts that exist by virtue of the current and applicable
investment deadlines and penalty provisions, including the specter of an
exercise by the Kiwibox Shareholders of their rights of rescission.


NOW, THEREFORE, in consideration of the mutual promises and covenants made by
the parties to each other, the parties agree as follows:


A. Amendment of Agreement: The parties hereto agree to amend the Agreement, as
amended by Amendment No. 3, Amendment No. 4 and Amendment No.5 to the Agreement
effective as of the date set forth above, as follows:


1. Magnitude $3.5 million Investment. Sections 3D, 3E, 3F, and the last
paragraph of Section 3 of Amendment No. 3, Section 3G inserted by Amendment No.
4, and Sections 3H and 3I inserted by Amendment No.5, together and currently
read as follows:


(D) On or before January 1, 2007, Magnitude shall have an additional $625,000
for the $3.5 Investment into Kiwibox;
(E) On or before March 1, 2008, Magnitude shall have an additional $1,700,000
for the $3.5 Investment into Kiwibox;
(F) On or before August 16, 2008, Magnitude shall have an additional $300,000
for the $3.5 Investment into Kiwibox;
(G) On or before December 5, 2007, Magnitude shall make a payment of $50,000 to
the shareholders of Kiwibox. In the event that the $625,000 payment due pursuant
to this Amendment No. 4 is not received on or before December 5, 2007, Magnitude
shall make an additional payment of $50,000 to the Kiwibox shareholders on
December 5, 2007. All Magnitude payments made under this Section 3(G) shall be
disbursed 33 and 1/3% to each of the three Kiwibox shareholders.
(H) On the earlier date of January 31, 2008 or the date Magnitude receives
sufficient funds to make a payment of $50,000, Magnitude shall make a payment of
$50,000 to the shareholders of Kiwibox. In the event that the $1,340,000,
representing the balance due of the $3 million commitment of Tell Capital AG
made to Magnitude (which amount includes the $625,000 Kiwibox Funding Amount due
January 1, 2008), is not received on or before January 31, 2008, Magnitude shall
make an additional payment of $50,000 to the Kiwibox shareholders on January 31,
2008, and the due date for the receipt of the $1,340,000 shall be extended to
February 5, 2008. All Magnitude payments made under this Section 3(H) shall be
disbursed 33 and 1/3% to each of the three Kiwibox shareholders;
 

--------------------------------------------------------------------------------


(I) On or before April 1, 2008, Magnitude shall make a payment of $50,000 to the
shareholders of Kiwibox. In the event that the $1,700,000 Kiwibox Funding Amount
is not received on or before April 1, 2008, Magnitude shall make an additional
payment of $50,000 to the Kiwibox shareholders on April 1, 2008, and the due
date for the receipt of the $1,700,000 shall be extended to April 5, 2008. All
Magnitude payments made under this Section 3(I) shall be disbursed 33 and 1/3%
to each of the three Kiwibox shareholders.


Section 3.5 shall be further amended by inserting the following provisions at
the end thereof:


In the event Magnitude does not receive into its bank account a Kiwibox Funding
Amount
on or before its corresponding Kiwibox Funding Date, Magnitude shall pay to the
Kiwibox Shareholders a penalty consisting of 60,000 restricted Magnitude common
shares for each day following the Kiwibox Funding Date a Kiwibox Funding Amount
is in
arrears. For example, if the $300,000 Kiwibox Funding Amount due on September 1,
2007,
is not received by Magnitude until September 5, 2007, then Magnitude shall pay
the penalty
by issuing 300,000 Magnitude restricted common shares to the Kiwibox
Shareholders, one-
third to each Kiwibox Shareholder, within thirty (30) days of the receipt of the
subject
Kiwibox Funding Amount. In the event that a Kiwibox Funding Amount is more than
thirty
(30) days in arrears, the Kiwibox Shareholders shall have the right and option
to send a
notice of rescission in writing (the “Notice of Rescission”) to Magnitude who
shall have an
additional five (5) days following receipt of such Notice of Rescission to cure
such default
(the “Cure Period”) by providing sufficient documentary evidence to Kiwibox and
to the
Kiwibox Shareholders that such delinquent Kiwibox Funding Amount has been
received
within such five (5) day Cure Period; in the event that Magnitude has does not
provide to
Kiwibox and to the Kiwibox Shareholders sufficient documentary evidence that it
has
received such Kiwibox Funding Amount within such five (5) day Cure Period, then
and in
such event Magnitude shall deliver and transfer ownership of the Kiwibox
business back to
the Kiwibox Shareholders by transferring to them all of the one hundred sixty
(160)
outstanding common shares of its subsidiary, Kiwibox Media, Inc., within thirty
(30) days of
the expiration of the Cure Period. The right of rescission granted to the
Kiwibox
Shareholders under this Section 3.5 shall be in addition to any rights and
remedies that they
shall have at law or in equity. Any and all sums paid by Magnitude to Kiwibox
and the
Kiwibox Shareholders prior to any exercise of their rights of rescission under
this Section
3.5 shall be deemed earned and non-refundable.


THE ABOVE PROVISIONS OF SECTION 3.5 OF THE AGREEMENT AND AS MODIFIED BY
AMENDMENTS NOS. 3, 4 AND 5 SHALL BE DELETED IN THEIR ENTIRETY, AND THE FOLLOWING
NEW SECTION 3.5 SHALL BE SUBSTITUTED IN LIEU THEREOF: 


 3.5 Magnitude Investment and Commitment.


(A) Magnitude agrees to raise no less than $1,500,000 on or before March 7,
2008, of which $700,000 shall be committed to invest in the Kiwibox business
and, in addition, $150,000 of which shall be paid to the three Kiwibox
Shareholders, $50,000 each, in partial consideration for their agreement to the
terms and provisions of this Amendment No. 6; in addition and as further
consideration to the Kiwibox Shareholders, Magnitude shall execute and deliver
its promissory note, dated the date hereof, in the principal amount of $225,000,
payable $75,000 each to the three Kiwibox Shareholders, accruing interest at the
rate of five (5%) percent, per annum, secured by all 160 outstanding shares of
Kiwibox Media, Inc., whose principal balance and accrued interest shall be due
and payable on the earlier date of June 15, 2008, or on the date Magnitude
received proceeds from any debt or equity financing subsequent to the
anticipated investment of $1,500,000, due on or before March 7, 2008. If this
promissory note is not paid on or before June 15, 2008, Magnitude shall reserve
$150,000 in funds and transfer same to Kiwibox.
 

--------------------------------------------------------------------------------


(B) In the event Magnitude raises the $1,500,000 on or before March 7, 2008,
then any and all current or future (i) rights of rescission heretofore granted
to the Kiwibox Shareholders to rescind the merger transaction between Magnitude
and Kiwibox, and the Kiwibox Shareholders and (ii) obligations of Magnitude to
raise any additional funds for Kiwibox, shall automatically terminate and no
longer be of any further force or legal effect.


(C) In the event Magnitude does not have the $1,500,000 on or before March 7,
2008, the Kiwibox Shareholders shall have the right to exercise a right of
rescission, effective on March 7, 2008, by written notice to Magnitude and upon
receipt of such notice of rescission, Magnitude shall transfer to the Kiwibox
Shareholders all of the 160 outstanding shares of its subsidiary, Kiwibox Media,
Inc. as soon as practicable; in addition, Magnitude shall reserve $150,000 in
funds and transfer same to the Kiwibox in such event;


(D) In partial consideration of the agreement of Kiwibox and the Kiwibox
Shareholders to the terms and provisions set forth in this Amendment No. 6:


(i) Magnitude hereby grants to the Kiwibox Shareholders a limited reset right,
based upon the issuance of the 30,000,000 Magnitude common shares, originally
issued to the three Kiwibox Shareholders at the closing of the Agreement on
August 16, 2007, 11,804,632 Common Shares to Lin Dai, 9,638,213 Common Shares to
Ivan Tumanov and 7,807,155 Common Shares to Michael Howard. This limited reset
right shall require Magnitude to issue, in the same proportion they received
their original 30,000,000 Magnitude common shares on August 16, 2007, an
addition 20,000,000 common shares to the three Kiwibox Shareholders as follows:
8,071,544 Common Shares to Lin Dai, 6,590,231 Common Shares to Ivan Tumanov, and
5,338,225 Common Shares to Michael Howard. The Kiwibox Shareholders shall have
the election to receive the 20,000,000 reset shares in the form of stock
options, the number of which shall be determined by Magnitude’s auditors and
based upon equivalent value. Magnitude shall issue the amount of shares or stock
options due to the Kiwibox Shareholders under this Reset Right within ten (10)
days of receipt of written notice accompanied, in the event the Kiwibox
Shareholders elect to take some or all of the 20,000,000 reset shares in the
form of stock options, by a statement setting forth the calculations used to
determine the number of stock options, and;


(ii) Magnitude shall issue to the Kiwibox Shareholders an aggregate 2,100,000
restricted common shares as well as the 8,700,000 shares previously due through
January 31, 2008. The Kiwibox Shareholders shall have the election to receive
the penalty shares in the form of stock options, the number of which shall be
determined by Magnitude’s auditors and based upon equivalent value. Magnitude
shall issue the amount of penalty shares or stock options due to the Kiwibox
Shareholders within ten (10) days of receipt of written notice accompanied, in
the event the Kiwibox Shareholders elect to take some or all of the penalty
shares in the form of stock options, by a statement setting forth the
calculations used to determine the number of stock options.


(iii) Magnitude shall obtain an opinion from its auditors or similarly qualified
accounting firm as to the equivalent value of the reset 20,000,000 common shares
and the penalty shares referenced in Section 3.5(D)(i) and (ii) above, if the
Kiwibox Shareholders elected to take such securities in the form of stock
options on or before the 20th day following the date of this Amendment.
Magnitude shall furnish such opinion to the Kiwibox Shareholders upon receipt.
In the event the Kiwibox Shareholders elect to take part or all of the subject
reset 20,000,000 common shares and/or the penalty shares in the form of stock
options, such stock options shall contain a provision permitting cashless
exercise.


B. Reconfirmation. The parties hereto reconfirm and acknowledge the legal
viability of the Agreement, including Amendments No. 1, No. 2, No. 3, No. 4,
No.5 and this Amendment No. 6 thereto between them as well as all of the terms
and provisions of the Agreement and amendments not modified by this Amendment.


IN WITNESS WHEREOF, the parties have signed this Amendment as of the day, month
and year first above written.
 

Kiwibox Media, Inc.      Magnitude Information Systems, Inc.         By:  /s/
Lin Dai     By:  /s/ Edward L. Marney

--------------------------------------------------------------------------------

Lin Dai, President
   

--------------------------------------------------------------------------------

Edward L. Marney, President

 

  /s/ Ivan Tumanov   /s/ Michael Howard   /s/ Lin Dai     Ivan Tumanov   
Michael Howard   Lin Dai     Kiwibox Shareholder   Kiwibox Shareholder   Kiwibox
Shareholder  

 
 

--------------------------------------------------------------------------------

